

117 HR 1027 IH: Safe Bases Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1027IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Steube (for himself, Mr. Cloud, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to establish an authority to issue permits to certain members of the Armed Forces who seek to carry concealed firearms while on military installations.1.Short titleThis Act may be cited as the Safe Bases Act.2.Permits to carry concealed firearms on military installations(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a single element of the Department of Defense to issue, upon request by a covered member, a permit that authorizes that covered member to carry a concealed firearm while on any military installation.(b)Covered member definedIn this section, the term covered member means a member of the Armed Forces who—(1)is not prohibited from purchasing, owning, or possessing a firearm under section 922 of title 18, United States Code; and(2)is on active duty.